974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frederick W. BAUER, Petitioner-Appellant,v.U. S. DEPARTMENT OF DEFENSE;  National Security Agency,Respondents-Appellees.
No. 92-1031.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 9, 1992Decided:  August 28, 1992

Frederick W. Bauer, Appellant Pro Se.
Breckinridge Long Willcox, United States Attorney, David Ira Salem, Assistant United States Attorney, Baltimore, Maryland, for Appellees.
Before HALL, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Frederick Bauer appeals from an order of the district court denying a writ of mandamus to compel the National Security Agency to disclose records pertaining to him which he believes are maintained by that agency.  We find that a writ of mandamus was appropriately denied.  We have also considered Bauer's claims under the Freedom of Information Act, 5 U.S.C.A. § 552 (West 1987 & Supp. 1992), and the Privacy Act, 5 U.S.C.A. § 552a (West 1987 & Supp. 1992), and find that they do not merit relief.*  We therefore deny Bauer's Motion for Appointment of Counsel, and affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the deci sional process.

AFFIRMED

2
*Pursuant to federal regulations, records of "National Agency Checks" conducted as part of background investigations for top secret clearances are maintained by the Defense Investigative Service, Investigative Files Division in Baltimore, Maryland.  See 32 C.F.R.s 154, App.  B.H. (1991).  The Investigative Files Division also maintains an index of "personal names, or impersonal titles that appear as subjects or incidentals in investigative documents held by the criminal, counterintelligence, fraud, and personnel security investigative activities of ... the National Security Agency" and other agencies.  32 C.F.R. § 154 App.  A.1.a. It is this index, and not a system of records maintained within the National Security Agency, that is routinely searched during security clearance investigations.  32 C.F.R. § 154.8(b).